DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

Claim Objections
Claims 14 and 34 are objected to because of the following informalities: 
Regarding claim 14 “a component” should read –the component—
Regarding claim 34 “a component” should read –the component—
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 15-19, 21-24, 27-28, 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15, 21, 27, 28 and 31 the limitations of “the component” and “the gas outlet port” render the claim indefinite. It is unclear whether Applicant intends for the component to be a different component than the gas outlet port. From a review of the drawings and the claim limitations, it appears that the gas outlet port and the component are the same feature. For examination purposes the examiner will assume that the gas outlet port is the component. 
Claims 14-19, 22-24 and 32 are rejected due to their dependency to a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 20150059745), hereinafter Barker in view of Davis et al (2012/0219313), hereinafter Davis.
Regarding claim 1, Barker teaches an apparatus for delivering a flow of gas (Fig. 3), comprising: 
a housing (Fig. 3: 26);
a blower configured to generate the flow of gas (paragraph 101, Fig. 3: item 32 is blower housing), a humidifier configured to humidify the flow of gas (Fig. 3: 15, paragraph 97), and a gas flow path configured to transport the flow of gas (paragraph 98), the blower, the humidifier and the gas flow path disposed within the housing (Fig. 3, Fig. 9);
 cover (Fig. 3: 28) wherein the cover retains and positions a component of the apparatus (The cover retains and positions elbow 12  by holding the elbow 12 in the same way the instant invention retains and positions a component of the apparatus. See figs. 3-5, the Barker cover has an aperture which holds the elbow in a horizontal direction);
Barker does not disclose a magnetic coupling system between the housing and cover.
However, Davis discloses a magnetic coupling system for use with humidification devices (Fig. 12, Abstract) which has a magnetic coupling system arranged to magnetically couple a component (Fig. 8: 850) to another component (Fig. 8: 860), paragraph 71) each component having complementary locating features (Fig. flange 886 and groove 828), the locating features being adapted to locate and align the components relative to each other to allow for said magnetic coupling (fig. 8, paragraph 71).
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Barker with the magnetic coupling system of Davis since Davis teaches that the coupling system provides little strain to a user (paragraph 78) and no tools are required (paragraph 79).  A magnetic coupling system to magnetically couple the cover to the housing, each of the housing and the cover having complementary locating features, the locating features being adapted to locate and align the cover and the housing relative to each other to allow for said magnetic coupling directly flows from the combination of Barker and Davis.

Regarding claim 2, Barker in view of Davis teaches the apparatus of claim 1, and Davis further teaches wherein the magnetic coupling system comprises at least one magnet associated with one of the housing or cover (Fig. 8: 814 or 834) and at least one ferrous part associated with the other of the housing or cover (Fig. 8: 814, or 834, paragraph 71).

Regarding claim 3, Barker in view of Davis teaches the apparatus of claim 1, and Davis further teaches wherien the magnetic coupling system comprises at least one magnet associated with the housing and at least one other magnet associated with the cover. (Paragraphs 18,  71 Davis teaches that magnets may be used in both components)

Regarding claim 4, Barker in view of Davis teaches the apparatus of claim 1, and Davis further teaches  comprising multiple magnets associated with at least one of the cover and the housing (Fig. 8), and wherein at least one magnet associated with the cover and at least one magnet associated with the housing are arranged such that they attract when the cover is coupled to the housing in a predetermined orientation of the cover relative to the housing (Paragraph 81, 97)and repel when the cover is offered to the housing in at least one orientation other than said predetermined orientation. (paragraph 97)

Regarding Claim 5, Barker in view of Davis teaches the apparatus of claim 1, and Davis further teaches wherein the locating features of the housing and the cover are interlocking features adapted to form an interlock. (Fig. 8, the flange and groove do not allow side to side movement)

Regarding claim 6, Barker in view of Davis teaches the apparatus of claim 1 and Davis further teaches wherien the locating features comprise side walls and a back wall of the cover. (Fig. 8, Davis teaches the locating features are located on an inner wall of the device which would include the side and back)

Regarding claim 8, Barker in view of Davis teaches the apparatus of claim 1 and Barker further teaches wherien the component is part of a flow path. (Fig. 3, paragraph 96, item 12 is the outlet to the patient)

Regarding claim 9, Barker in view of Davis teaches the apparatus of claim 1 but does not disclose wherein the locating features associated with the cover and the housing to be assembled together in a pre-determined orientation.
However, in another embodiment, Davis teaches wherein the locating features associated with one component and the cover allow the cover and component to be assembled together in a predetermined orientation of the cover relative to the housing and prevent the cover and housing being assembled together when the cover is offered to the housing in at least one orientation other than said predetermined orientation. (paragraph 103, Fig. 12: 1412, 1422)
It would have been obvious to a person of ordinary skill in the art to have provided Barker in view of David with the locating features to allow the cover and housing to be assembled together in a predetermined orientation of the cover relative to the housing and prevent the cover and housing being assembled together when the cover is offered to the housing in at least one orientation other than said predetermined orientation as disclosed by Davis in order to prevent rotation of the components relative to one another. (Paragraph 103)

Regarding claim 25, Barker in view of Davis teaches the apparatus of claim 1 but does not disclose wherein the locating features are located only along a portion of the perimeter of the cover.
However, in another embodiment, Davis discloses wherein the locating features are located only along a portion of a perimeter of the cover. (paragraph 103, Fig. 12, locating features 1412 and 1422)


Regarding claim 26, Barker in view of Davis teaches the apparatus of claim 1 and Davis further teaches  wherien a perimeter of the cover is located inward of a perimeter of the housing. (Fig. 8: inner perimeter at 828)

Claim 27-28 rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Davis and further in view of Young et al (US 2012/0266880), hereinafter Young.
Regarding claim 27, Barker in view of Davis teaches the apparatus of claim 1, and Barker further teaches comprising a gas outlet port (Fig. 3: 12, paragraph 96) that communicates with the gas flow path (paragraph 96) and is movably supported relative to the housing (Barker appears to show a gas outlet port that is removable and so would be movably supported relative to the housing), wherien the gas outlet port is separate from the cover, and wherein the cover comprises an aperture and the gas outlet port extends through the aperture. (Fig. 3, Fig. 9, the outlet pipe extends from the humidifier so the cover must have an aperture)
However, if Applicant does not agree that Barker teaches a removable gas outlet port, Young teaches a humidifier (Fig. 8) with a gas outlet port (Fig. 6, fig. 8 25) which is movable. (Paragraph 286, the elbow may be removed for cleaning or maintenance)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Barker with the gas outlet port which is movably supported relative to the 

Regarding claim 28, Barker in view of Davis and Young teaches the apparatus of claim 27, and Barker in view of Davis and Young further teaches wherien the gas outlet port is removable from the apparatus in a first direction (the elbow would be removed in a horizontal direction from the connecting elbow on the humidifier chamber) and the cover is removable from the housing in a second direction. (Barker teaches vertical removal of the cover, Fig. 3)

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Davis, and further in view of Kwok (US 2010/0147301), hereinafter Kwok.
Regarding claim 34, Barker in view of Davis teaches the apparatus of claim 1, and Barker further teaches wherien the cover comprises an alignment feature configured to engage a component of the apparatus and is configured to ensure proper alignment.  (Barker appears to show an opening which is noncircular in figure 9. Since the Barker elbow has a feature at the back (see below) and the cover of Barker fits over the connector, it would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided an alignment feature such as a noncircular opening in order to fit the elbow through in the proper orientation.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

If Applicant does not agree that Barker teaches an alignment feature, Kwok teaches an apparatus for delivering a flow of gas (Fig. 1) with an alignment feature (Fig. 4, Fig. 5: 44) configured to engage a component (Fig. 7: 46) to ensure proper alignment. (Paragraph 30, the connector portion 44 has structure which connects with a portion of the connector portion 46)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Barker in view of Davis with the alignment feature of Kwok to ensure the component was installed in the proper orientation.

Regarding claim 35, Barker of view of David and Kwok teaches the apparatus of claim 34, and Kwok further teaches wherien the alignment feature is an oval-shaped aperture. (Kwok shows a generally oval shaped opening 44 in Figs. 4 and 5) 
Since the cover of Barker fits over the elbow connector it would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided an opening in the 

Regarding claim 36, Barker in view of Davis and Kwok teaches the apparatus of claim 34, and Kwok further teaches wherien the alignment feature is configured to receive a portion of the component of the apparatus. (See figs. 4 and 5 and paragraph 30, the aperture has a portion designed to accept item 56 shown in Fig. 7)

Claims 10-14, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (US 20150059745), hereinafter Barker in view of Davis et al (2012/0219313), hereinafter Davis.
Regarding claim 10, Regarding claim 1, Barker teaches an apparatus for delivering a flow of gas (Fig. 3), comprising: 
a housing (Fig. 3: 26);
a blower configured to generate the flow of gas (paragraph 101, Fig. 3: item 32 is blower housing), a humidifier configured to humidify the flow of gas (Fig. 3: 15, paragraph 97), and a gas flow path configured to transport the flow of gas (paragraph 98), the blower, the humidifier and the gas flow path disposed within the housing (Fig. 3, Fig. 9);
a cover (Fig. 3: 28) configured to retain a component of the apparatus (The cover retains and positions elbow 12  by holding the elbow 12 in the same way the instant invention retains and positions a component of the apparatus. See figs. 3-5, the Barker cover has an aperture which holds the elbow in a horizontal direction), wherein the cover is configured to prevent removal of the component (See Figs. 3-5, when the cover is installed the component could not be removed);
Barker is silent as to the coupling system between the housing and cover.
magnetic coupling system for use with humidification devices (Fig. 12, Abstract) which has a magnetic coupling system arranged to magnetically couple a component (Fig. 8: 850) to another component (Fig. 8: 860), paragraph 71). 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Barker with the magnetic coupling system of Davis since Davis teaches that the coupling system provides little strain to a user (paragraph 78) and no tools are required (paragraph 79).  A magnetic coupling system to magnetically couple the cover to the housing, each of the housing and the cover having complementary locating features, the locating features being adapted to locate and align the cover and the housing relative to each other to allow for said magnetic coupling directly flows from the combination of Barker and Davis.

Regarding claim 11, Barker in view of Davis teaches the apparatus of claim 10, and Davis further teaches wherein the magnetic coupling system comprises at least one magnet associated with one of the housing or cover (Fig. 8: 814 or 834) and at least one ferrous part associated with the other of the housing or cover (Fig. 8: 814, or 834, paragraph 71).

Claim 12, Barker in view of Davis teaches the apparatus of claim 10, and Davis further teaches wherien the magnetic coupling system comprises at least one magnet associated with the housing and at least one other magnet associated with the cover. (Paragraphs 18,  71 Davis teaches that magnets may be used in both components)

Claim 13, Barker in view of Davis teaches the apparatus of claim 10, Davis further teaches  comprising multiple magnets associated with at least one of the cover and the housing (Fig. 8), and wherein at least one magnet associated with the cover and at least one magnet associated with the housing are arranged such that they attract when the cover is coupled to the housing in a predetermined orientation of the cover relative to the housing (Paragraph 81, 97)and repel when the cover is offered to the housing in at least one orientation other than said predetermined orientation. (paragraph 97)

Claim 14, Barker in view of Davis teaches the apparatus of claim 10, and Barker further teaches wherein the cover covers, retains, assists with retention and/or positions a component of the apparatus. (The cover retains and positions elbow 12 by holding the elbow 12 in the same way the instant invention retains and positions a component of the apparatus. See figs. 3-5, the Barker cover has an aperture which holds the elbow in a horizontal direction);

Regarding claim 29, Barker in view of Davis teaches the apparatus of claim 10, and Davis further discloses complementary locating features on the housing and the cover (Fig. 12) wherein the locating features are located only along a portion of a perimeter of the cover. (paragraph 103, Fig. 12, locating features 1412 and 1422)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the inventor to have provided Barker with locating features located only along a portion of a perimeter of a cover as disclosed by Davis in order to prevent rotation of the components relative to one another. (Paragraph 103)

Regarding claim 30, Barker in view of Davis teaches the apparatus of claim 10, wherien a perimeter of the cover is located inward of a perimeter of the housing. (Fig. 14: 1422 located on inside perimeter)

Regarding claim 33, Barker in view of Davis teaches the apparatus of claim 10, and Barker further teaches wherein the cover is configured to prevent removal of the component in a horizontal direction. (Figs. 3 and 8, Barker shows the elbow is surrounded by an aperture in the housing and so would be prevented from moving in a horizontal direction)

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Davis and further in view of Young et al (US 2012/0266880), hereinafter Young.
Regarding claim 31, Barker in view of Davis teaches the apparatus of claim 10, Barker further teaches comprising a gas outlet port (Fig. 3: 12, paragraph 96) that communicates with the gas flow path (paragraph 96) and is movably supported relative to the housing (Barker appears to show a gas outlet port that is removable and so would be movably supported relative to the housing), wherien the gas outlet port is separate from the cover (Fig 9, the outlet pipe is a separate component), and wherein the cover comprises an aperture and the gas outlet port extends through the aperture. (Fig. 3, Fig. 9, the outlet pipe extends from the humidifier so the cover must have an aperture)
However, if Applicant does not agree that Barker teaches a removable gas outlet port, Young teaches a humidifier (Fig. 8) with a gas outlet port (Fig. 6, fig. 8 25) which is movable (Paragraph 286, the elbow may be removed for cleaning or maintenance)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Barker with the gas outlet port which is movable supported relative to the housing as disclosed by Young in order to allow for cleaning and maintenance of the elbow. (Paragraph 286)

Regarding claim 32, Barker in view of Davis and Young teaches the apparatus of claim 31, and Barker in view of Davis and Barker teaches wherien the gas outlet port is removable from the apparatus in a first direction (the elbow would be removed in a horizontal direction from the connecting elbow on the humidifier chamber) and the cover is removable from the housing in a second direction. (Barker teaches vertical removal of the cover, Fig. 3)

Claim 15, 18-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of in view of Young.
Regarding claim 15, Regarding claim 1, Barker teaches an apparatus for delivering a flow of gas (Fig. 3), comprising: 
a housing (Fig. 3: 26);
a blower configured to generate the flow of gas (paragraph 101, Fig. 3: item 32 is blower housing), a humidifier configured to humidify the flow of gas (Fig. 3: 15, paragraph 97), and a gas flow path configured to transport the flow of gas (paragraph 98), the blower, the humidifier and the gas flow path disposed within the housing (Fig. 3, Fig. 9);
a gas outlet port that is supported relative to the housing in a first position (Fig. 3: 12) wherein the gas outlet port is movable relative to the housing from the first position (Barker appears to show a gas outlet port that is removable and so would be movable relative to the housing from the first position);
a cover Fig. 3: 28), each of the housing and cover having complementary locating features (Fig. 3, Fig. 9, Fig. 10A, the shape of the cover 28 and housing 29 and complementary and are meant to be coupled together, paragraph 99), the locating features being adapted to locate and align the cover and the housing relative to each other (Figs. 9, 10A, the shapes the of the housings will allow the cover to align with the housing), wherein the cover is configured to retain a component of the apparatus (The cover retains and positions elbow 12  by holding the elbow 12 in the same way the instant invention retains and positions a component of the apparatus. See figs. 3-5, the Barker cover has an aperture which holds the elbow in a horizontal direction. Note: per the 112 rejection above, the component is considered to be the gas outlet port 12 as taught above, Fig. 3:12), the component comprising a bend (Fig. 9)
wherein the gas outlet port is separate from the cover (Fig. 3, Fig. 9, the outlet pipe extends from the humidifier so the outlet pipe is separate from the cover)
cover is configured to retain the gas outlet port in the first position when the cover is assembled to the housing. (Fig. 3: retained in a hole in the cover)
However, if Applicant does not agree that Barker teaches a gas outlet port which is movable from a first position, Young teaches a humidifier (Fig. 8) with a gas outlet port (Fig. 6, fig. 8 25) which is movable from the first position. (Paragraph 286, the elbow may be removed for cleaning or maintenance)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Barker with the gas outlet port which is movable supported relative to the housing as disclosed by Young in order to allow for cleaning and maintenance of the elbow. (Paragraph 286)

Regarding claim 18, Barker in view of Young teaches the apparatus of claim 15 and Barker further teaches wherein the locating features comprise side walls or side walls and a back wall of the cover. (Fig. 3 the lower surfaces of cover sides walls rest on housing 26)

Regarding claim 19, Barker in view of Young teaches the apparatus of claim 15, and Barker further teaches wherein the locating features comprise the lower surface of side walls of the cover. (Fig. 3 the lower surfaces of cover sides walls rest on housing 26)

Regarding claim 21, Barker in view of Young teaches the apparatus of claim 15, and Barker further teacher wherein the gas outlet port is part of the gas flow path. (paragraph 96, Fig. 3: 12)

Regarding claim 22, Barker in view of Young teaches the apparatus of claim 15, and Barker in view of Young teaches wherein the cover has an aperture to allow for passage of the gas outlet port. 

Regarding claim 23, Barker in view of Young teaches the apparatus of claim 15, and Barker further teaches wherien the gas outlet port is an elbow. (Fig. 9: 12)

Regarding claim 24, Barker in view of Young teaches the apparatus of claim 15 and Barker teaches the gas outlet is removable from the apparatus in a first direction (the outlet port would be disconnected from the humidifier port in a horizontal direction) and the cover is removable from the housing in a second direction (the cover is removed in a vertical direction, Fig. 3)

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Young and further in view of Davis. 
Regarding claim 16, Barker in view of Young teaches the apparatus of claim 15 but does not teach wherein the locating features of the housing and cover are interlocking features adapted to form an interlock. 
However, Davis teaches an apparatus for humidification wherein locating features (Fig. 8: 828 and 886) of components (Fig. 8: 850, 860) are interlocking features adapted to form an interlock. (paragraph 71, the features do not allow side to side movement)
It would have been obvious to a person or ordinary skill in the art prior to the filing date of the invention to have provided Barker in view of Young with the interlocking features of Davis to guide and stabilize the components. (Paragraph 71)
	
Regarding claim 17, Barker in view of Dimatteo and further in view of Davis teaches the apparatus of claim 16, wherein the locating feature of one of the cover or housing comprises at least one projection (Fig. 8: 886) and the locating feature of the other of the cover or housing comprises at least one recess (Fig. 8: 828), the projection and recess forming the interlock. (Fig. 8, paragraph 71).


Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. 	
Applicant argues that Barker does not teach wherein the cover retains and positions a component of the apparatus as amended claim 1 now reads or a cover configured to retain a component of the apparatus wherein the cover is configured to prevent removal of the component as amended claim 10 now reads. Applicant states that Barker retains and positions the apparatus without the cover. (Page 10 of the remarks) The examiner concedes that this is true. However, in the instant application, the component is also retained prior to the installation of the cover. Paragraph 213 of the instant application states that “the cover moves vertically to attach over the elbow, and then prevents horizontal movement of the removable elbow.” Paragraph 220 of the specification states “due to the elbow 342 passing vertically through the cover 5105a the cover 5105a and the removable elbow 342 are prevented from moving relative to each other.” Therefore, in light of the specification configured to retain and positions has been interpreted as preventing relative horizontal movement between the cover and the component.  Since Barker teaches a cover which fits over an elbow in the same way that the instant application shows, Barker would also prevent horizontal movement of the component. 
Therefore, the rejection of Barker in view of Davis is maintained.

The examiner suggests potentially incorporating more details of the alignment feature found in paragraphs 214 and 216 to overcome the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Examiner, Art Unit 3785